Exhibit 10.42
ATMI, INC.
NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PROGRAM OF
ATMI, INC. 2010 STOCK PLAN
ARTICLE 1
GENERAL
1.1 NAME AND PURPOSE.
ATMI, Inc. (the “Company”), a Delaware corporation, hereby establishes the
Non-Employee Directors Deferred Compensation Program of ATMI, Inc. 2010 Stock
Plan (the “Program”). The purpose of the Program is to provide Awards under the
2010 Stock Plan of ATMI, Inc. to Non-Employee Directors of the Company as a
vehicle to defer receipt of all retainers and meeting fees paid to Non-Employee
Directors, and to permit such deferred amounts to be credited to Stock Accounts,
established at the time of each deferral, equivalent to shares of the Company’s
Common Stock, at prices contemporaneous with each deferral date. The Program is
intended to meet the requirements of §409A of the Internal Revenue Code (the
“Code”) and shall be operated and interpreted consistent with that intent.
1.2 DEFINITIONS.
Whenever used herein, all capitalized terms not defined herein shall have the
meaning set forth in the Plan and the following terms shall have the meaning set
forth or referenced below:

  (a)  
“Board” means the Board of Directors of the Company.
    (b)  
“Business Day” means a day except for a Saturday, Sunday or a legal holiday in
the State of Connecticut.
    (c)  
“Common Stock” means (i) the common stock of the Company, adjusted as provided
in Section 3.5, or (ii) if there is a merger or consolidation and the Company is
not the surviving corporation thereof, the capital stock of the surviving
corporation given in exchange for such common stock of the Company.
    (d)  
“Compensation” means retainer fees for service on, and fees for attendance at
meetings of, the Board and any committees thereof, which are payable to a
Non-Employee Director during a Program Year.
    (e)  
“Committee” means the Compensation Committee of the Board of Directors of the
Company.

 

 



--------------------------------------------------------------------------------



 



  (f)  
“Deferral Date” means any Business Day during a Program year on which fees are
paid, as determined by the Board, to Non-Employee Directors in connection with
their services on the Board, including, without limitation, retainer fees,
committee services fees, or meeting fees.
    (g)  
“Non-Employee Director” means any individual serving on the Board who is not an
employee of the Company or any of its subsidiaries or affiliates.
    (h)  
“Program” has the meaning set forth in Section 1.1 above.
    (i)  
“Program Year” means the calendar year.
    (j)  
“Separation from Service” means a Separation from Service as defined for
purposes of Code §409A. Generally, a Non-Employee Director incurs a Separation
from Service upon termination of service as a Non-Employee Director of the
Company. For purposes of determining whether a Separation from Service has
occurred, the Company means the Company and any company that is in the same
controlled group with the Company as defined for purposes of Code §414(b) and
(c), except that for purposes of determining whether another organization is in
the same controlled group, common ownership of at least 50% shall be
determinative.
    (k)  
“Stock Account” means a bookkeeping account established for each Participant
pursuant to the terms hereof consisting of Stock Credits.
    (l)  
“Stock Credit” means a credit to a Stock Account representing shares of Common
Stock, calculated pursuant to Article 2.
    (m)  
“Stockholders’ Meeting” means the Annual Meeting of Stockholders of the Company.
    (n)  
“Unforeseeable Emergency” means a severe financial hardship to the Non-Employee
Director resulting from an illness or accident of the Non-Employee Director, the
Non-Employee Director’s spouse, the Non-Employee Director’s dependent (as
defined in Code section 152(a)), or a Beneficiary; loss of the Non-Employee
Director’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Non-Employee Director.

 

2



--------------------------------------------------------------------------------



 



ARTICLE 2
FEE DEFERRALS
2.1 ELIGIBILITY.
Effective beginning on October 8, 2010, each Non-Employee Director serving on
such date or at any time thereafter shall be eligible to participate, and shall
participate, in the Program.
2.2 GRANT OF STOCK CREDITS.
With respect to all periods beginning on or after October 8, 2010, each
Non-Employee Director may elect prior to the beginning of a calendar year to
participate in the Program and to defer some or all of the Compensation such
Non-Employee Director will earn during such calendar year, in accordance with
the terms of this Program. Such deferral elections are irrevocable as of
December 31st of the year preceding the year in which the Compensation is
earned.
With respect to the first year that a Non-Employee Director becomes eligible to
participate in the Plan, such Non-Employee Director may elect within 30 days of
becoming eligible to participate in this Program, to become a Participant in the
Program and defer some or all of the Compensation such Non-Employee Director
will earn during the remainder of such calendar year, in accordance with the
terms of this Program. Such deferral elections are irrevocable at the end of the
30 day period and shall apply only to Compensation earned after the end of the
30 day period. The determination of whether a Non-Employee Director may elect to
defer Compensation under this paragraph shall be determined in accordance with
Code §409A and related Treasury Regulations, including Treasury Regulations
Section 1.409A-2(a)(7).
Stock Credits with respect to Compensation shall be established on each Deferral
Date in an amount equal to the (A) Compensation that would have been paid to a
Participant on such Deferral Date but for the Participant’s election to defer
all or a portion of such Compensation pursuant to the Program, divided by
(B) the Fair Market Value of the Common Stock on the Deferral Date.
2.3 DIVIDENDS.
As of the date any dividend is paid to holders of shares of Common Stock, such
Stock Account shall be credited with additional Stock Credits equal to (A) the
amount which would have been paid as dividends on that number of shares
(including fractions of a share) of Common Stock equal to the number of Stock
Credits attributed to such Stock Account on the record date for such dividend
payment, divided by (B) the Fair Market Value of the Common Stock on the
dividend payment date. In the case of dividends paid in property other than
cash, the amount of the dividend shall be deemed to be the fair market value of
the property at the time of the payment of the dividend, as determined in good
faith by the Committee.

 

3



--------------------------------------------------------------------------------



 



ARTICLE 3
DISTRIBUTION OF ACCOUNTS
3.1 TIME AND METHOD OF PAYMENT.
Distribution of the Stock Account of a Participant shall be made to such
Participant on the 15th day (or the first Business Day thereafter) of the first
calendar month following such Participant’s Separation from Service as a
director of the Company. Notwithstanding the foregoing, if as of the Separation
from Service date, the Participant is a “specified employee” as defined for
purposes of Code §409A as a result of prior or current employment with the
Company, distribution shall be made as of the first Business Day of the first
month following the date that is six months after the Participant’s Separation
from Service date. In no event may a Participant designate the timing or year of
any payment made pursuant to this Section 3.1.
Distribution of a Participant’s Stock Account shall be made, subject to
Section 3.4, in a single installment in that number of shares of Common Stock as
is equal to the number of Stock Credits in the Participant’s Stock Account on
the date of distribution, except that the value of any fractional share shall be
paid in cash based on the Fair Market Value of the Common Stock on the date of
distribution.
3.2 SEVERE FINANCIAL HARDSHIP.
Notwithstanding any other Section of this Article 3, at the written request of a
Participant or a Participant’s legal representative, the Committee, upon a
finding that, because of an Unforeseeable Emergency, continued deferral will
result in a severe financial hardship to the Participant, shall cancel the
deferral election of the Participant for the remainder of the then current year,
and may authorize the payment of all or a part of a Participant’s Stock Account,
subject to Section 3.4, in shares of Common Stock, in a single installment prior
to the distribution date for such Stock Account under Section 3.1 or
Section 3.3.
Whether a Participant is faced with an Unforeseeable Emergency permitting the
cancellation of further deferrals and a distribution under this Section 3.2
shall be determined by the Committee (other than the Participant requesting the
distribution) based on the relevant facts and circumstances, but, in any case, a
distribution on account of Unforeseeable Emergency may not be made to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under this Plan. If a distribution is approved by
the Committee, the amount of the payment shall not exceed the amount reasonably
necessary to satisfy the need, taking into account the additional compensation
that is available to the Participant as the result of cancellation of deferrals
to the Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. Distributions
under this Section 3.2 shall be paid in a single lump sum within the 90-day
period following the date the payment is approved by the Committee. In no event
shall the Participant have a right to designate the taxable year of the payment.

 

4



--------------------------------------------------------------------------------



 



3.3 DISTRIBUTION UPON DEATH.
Notwithstanding any other provision of this Program, upon the death of a
Participant, the Committee shall authorize the Company to distribute, subject to
Section 3.4 hereof, all of such Participant’s Stock Account to such person or
persons as the Participant may have designated. All such designations shall be
made in writing in a form acceptable to the Committee and delivered to the
Committee. A Participant may from time to time revoke or change any such
designation by written notice to the Committee. If there is no designation on
file with the Committee at the time of the Participant’s death, or if the person
or persons designated therein shall not be living or otherwise have ceased to
exist as of the payment date, the distribution shall be made to the executor or
administrator of the Participant’s estate. Except as otherwise provided in this
Section 3.3, the distribution shall be made in accordance with Section 3.1,
above.
3.4 WITHHOLDING TAXES.
If required by any applicable law, the Company shall deduct from all
distributions under the Plan any taxes required to be withheld by federal,
state, or local governments, computed on the basis of the Fair Market Value of
the number of shares of Common Stock otherwise distributable on the date of
distribution.
3.5 ADJUSTMENT OF STOCK ACCOUNTS.
If at any time the number of outstanding shares of Common Stock shall be
increased as the result of any stock dividend, stock split, subdivision or
reclassification of shares, the number of Stock Credits with which the Stock
Account of each Participant is credited shall be increased in the same
proportion as the outstanding number of shares of Common Stock is increased. If
the number of outstanding shares of Common Stock shall at any time be decreased
as the result of any combination, reverse stock split or reclassification of
shares, the number of Stock Credits with which the Stock Account of each
Participant is credited shall be decreased in the same proportion as the
outstanding number of shares of Common Stock is decreased. In the event a
dividend in kind is declared having a value per share of Common Stock equal to
10% or more of the Fair Market Value of a share of Common Stock on the Business
Day prior to the public announcement of such dividend, the Committee shall make
an appropriate equitable adjustment in the number of Stock Credits with which
the Stock Account of each Participant is credited. In the event the Company
shall at any time be consolidated with or merged into any other corporation and
holders of shares of Common Stock receive shares of the capital stock of the
resulting or surviving corporation (or any consideration other than shares of
capital stock), there shall be credited to the Stock Account of each
Participant, in place of the Stock Credits then credited thereto, new Stock
Credits in an amount equal to the product of the number of shares of capital
stock (or consideration other than shares of capital stock) exchanged for one
share of Common Stock upon such consolidation or merger and the number of Stock
Credits with which such Stock Account then is credited.

 

5



--------------------------------------------------------------------------------



 



ARTICLE 4
THE COMMITTEE
4.1 AUTHORITY.
The Committee shall have full power and authority to administer the Program,
including the power to (a) promulgate forms to be used with respect to the
Program, (b) promulgate rules of Program administration, (c) settle any disputes
as to rights or benefits arising from the Program, (d) interpret and construe
the terms of the Program, including, but not limited to, determining entitlement
to benefits and the amount of such benefits, and (e) make such decisions or take
such action as the Committee, in its sole discretion, deems necessary or
advisable to aid in the proper administration of the Program. Any decision made
by the Committee shall be final and binding on the Company, Participants and
their heirs or successors. The Committee may delegate its power and authority to
administer the Program to officers and employees of the Company; provided,
however, that the Committee’s power and authority under Section 3.2 (regarding
Severe Financial Hardship) shall not be delegated.
4.2 OPERATION.
The Committee may act (a) by majority vote of its members meeting in person or
by telephone, or (b) by consent in writing signed by all of the members of the
Committee.
4.3 ELECTIONS, NOTICES.
All elections and notices required to be provided to the Committee under the
Program must be in such form or forms prescribed by, and contain such
information as is required by, the Committee.
ARTICLE 5
MISCELLANEOUS
5.1 FUNDING.
All amounts payable under the Program shall constitute a general unsecured
obligation of the Company.
5.2 NON-ALIENATION OF BENEFITS.
No benefit under the Program shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so shall be void. No such benefit, prior to receipt thereof
pursuant to the provisions of the Program, shall be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the
Participant.

 

6



--------------------------------------------------------------------------------



 



5.3 GOVERNING LAW.
This Program shall be governed by the laws of the State of Connecticut.
5.4 AMENDMENT, MODIFICATION AND TERMINATION OF THE PROGRAM.
The Board at any time may amend or modify the Program in any respect; provided,
however, that (A) no such amendment or modification shall adversely affect the
rights of any Participant or beneficiary, including his or her rights with
respect to Stock Credits credited prior to such amendment or modification,
without his or her consent; and (b) no such amendment or modification shall
permit the acceleration or delay of a distribution hereunder except as permitted
under Code §409A. Notwithstanding the foregoing, the Board of Directors may
terminate the Program and pay Participants (or their beneficiaries) their
accrued benefits in a single lump sum at any time, to the extent and in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix).
5.5 NON-FORFEITABILITY OF STOCK CREDITS.
No Stock Credits credited to the Stock Account of a Participant shall be
forfeitable for any reason.
5.6 SUCCESSORS AND HEIRS.
The Program and any properly executed elections hereunder shall be binding upon
the Company and Participants, and upon any assignee or successor in interest to
the Company and upon the heirs, legal representatives and beneficiaries of any
Participant.
5.7 STATUS OF PARTICIPANTS.
Stock Credits are not, and do not constitute, shares of Common Stock. No right
as a holder of shares of Common Stock shall devolve upon a Participant by reason
of his or her participation in the Program until such time as shares of Common
Stock are distributed in accordance with Article 3.
5.8 STATEMENT OF ACCOUNT.
After the end of each calendar quarter, each Participant in the Program during
the immediately preceding calendar quarter shall receive a statement of his or
her Stock Account under the Program as of the end of such preceding calendar
quarter. Such statement shall be in a form and contain such information as is
deemed appropriate by the Committee.

 

7



--------------------------------------------------------------------------------



 



5.9 ENTIRE AGREEMENT.
Each Participant shall agree to be bound by the terms of the Program as set
forth herein. This document contains the entire agreement of the Participant and
the Company with respect to the subject matter hereof. No modification or claim
of waiver of any of the provisions hereof shall be valid unless in writing
signed by the party against whom such modification or waiver is sought to be
enforced.
IN WITNESS WHEREOF, the undersigned officer, acting on behalf of the Company,
has set his/her hand as of this 8th day of October, 2010.

            ATMI, Inc.
      By:   /s/ Ellen T. Harmon         Its EVP and Corporate Secretary   

 

8



--------------------------------------------------------------------------------



 



ATMI, INC.
NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PROGRAM
OF ATMI, INC. 2010 STOCK PLAN
The undersigned, a Participant in the Non-Employee Directors Deferred
Compensation Program of ATMI, Inc., 2010 Stock Plan hereby acknowledges receipt
of the Program document and agrees to bound by the terms thereof.

                     
Date:
          Signed:        
 
                   
 
              Print Name:    

 

9